Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The instant application 15/937,647 is presented for examination by the examiner.  Claims 1-12 are pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shu Chen on 5/28/21.

Complete claims are shown below with current amendments.   The application has been amended as follows:  


(Currently Amended) A secure access control system, comprising:
a secure access processor, comprising hardware and coupled to a non-transitory computer readable storage medium, configured to: 

real-time detect how many system administrators are currently connected to the secure access processor against the minimum number of the Administrator Integrity Count, [[and]]
verify a data access rule for each of the system administrators currently connected to the secure access processor in an administrative privileges database by an access gating engine of the secure access control processor; 
count, by an administrator counter of a coordination engine of the secure access control processor, the system administrators, and determine whether a count of the system administrators currently connected to the secure access control system is at least the minimum number of the Administrator Integrity Count in order to perform a concert of action, and 
[[until]] when the minimum number of the Administrator Integrity Count is reached, issue a first authorization in response to [[a]] the concert of action between a first system administrator connected to the secure access processor and one or more second system administrators connectable to the secure access processor, 
wherein the first authorization comprises authorizing the first system administrator to access a secured data associated with at least one of a user, a user device, and an access session, 
wherein the a notification message [[is]] received by the secure access processor from the one or more second system administrators, 
wherein the first authorization is denied in response to the one or more second system administrators connectable to the secure access processor not being connected to the secure access processor.

(Original) The secure access control system according to claim 1, wherein the secured data comprises electronic mail.

(Original) The secure access control system according to claim 1, wherein the secured data comprises a limited access electronic resource comprising electronic cloud data storage.

(Currently Amended) The secure access control system according to claim 1, wherein the first authorization is granted in response to receiving by the secure access processor [[a]] the notification message from the one or more second system administrators.

(Original) The secure access control system according to claim 1, wherein the accessing the secured data by the first system administrator comprises changing a user credential in the secured data.

(Original) The secure access control system according to claim 1, wherein the accessing the secured data by the first system administrator comprises resetting a user credential in the secured data.

(Currently Amended) The secure access control system according to claim 1, wherein the secure access processor issues the first authorization in response to the concert of action, the concert of action including a secure access control method comprising:
authenticating the system administrators to the secure access control system.



(Previously Presented) The system according to claim 7, wherein the first authorization further comprises permitting the first system administrator to change the secured data and further in response to the determining notifying the one or more second system administrators of the permitting.

(Original) The system according to claim 7, wherein the first authorization further comprises permitting the first system administrator to access a user credential in the secured data via a credential change controller.

(Original) The system according to claim 7, wherein the first authorization further comprises permitting the first system administrator to access a limited access electronic resource via a limited access electronic resource supervisor.

(Original) The system according to claim 8, wherein the first authorization further comprises permitting the first system administrator to revert a user credential in the secured data to a previous value via a credential reversion engine.

(Original) The system according to claim 8, wherein the first authorization further comprises logging, via a logging module, a change to a user credential.

13-20. (Canceled) 
 


Response to Amendment

	The present claim amendments overcome the previous claim rejections.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art is silent in explicitly teaching or rendering obvious the limitations “real-time detect how many system administrators are currently connected to the secure access processor against the minimum number of the Administrator Integrity Count, verify a data access rule for each of the system administrators currently connected to the secure access processor in an administrative privileges database by an access gating engine of the secure access control processor; count, by an administrator counter of a coordination engine of the secure access control processor, the system administrators, and determine whether a count of the system administrators currently connected to the secure access control system is at least the minimum number of the Administrator Integrity Count in order to perform a concert of action, and when the minimum number of the Administrator Integrity Count is reached, issue a first authorization in response to the concert of action” in combination with all of the other claim requirements.

Allowable Subject Matter
Claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        
MICHAEL R. VAUGHAN
Primary Examiner
Art Unit 2431